—In an action pursuant to RPAPL article 15 to compel the determination of claims to real property, the defendants Kenn Brown and B.C.A. Management Inc. appeal from an order of Supreme Court, Kings County (Barasch, J.), dated October 22, 1998, which denied their motion, inter alia, to vacate an order dated June 15, 1998, which had granted the plaintiff’s motion for leave to enter a default judgment against the defendants on the issue of liability based upon their failure to answer the complaint, and imposed a sanction against said defendants.
Ordered that the order is modified, on the law and as a matter of discretion, by deleting the provision thereof imposing a $2,500 sanction; as so modified, the order is affirmed, with costs to the respondent.
The Supreme Court properly denied the appellants’ motion to vacate their defaults in answering the complaint, as the appellants failed to demonstrate a reasonable excuse therefor (see, Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693; *361Windsor Metal Fabrications v Fireman’s Fund Ins. Co., 250 AD2d 602). However, the imposition of a sanction was improper since the appellants’ motion was not frivolous (see, Matter of Barrera v Barrera, 190 AD2d 667).
The appellants’ remaining contention is without merit. Bracken, J. P., Thompson, Sullivan and Krausman, JJ., concur.